DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 are pending and are currently under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2004-043962) as evidenced by Serizawa et al. (US 2016/0290437). 
In regard to claims 1 and 3, Asano et al. (JP ‘962) discloses a surface hardening treatment method for maraging steel that would be used for a belt in a belt type continuously variable transmission (CVT) by which the fatigue strength and wear resistance of the steel can be improved (abstract and page 1 of 5, first paragraph). Asano et al. (JP ‘962) further discloses wherein the treatment would include an aging treatment at 450⁰C to 490⁰C followed by an oxidizing treatment at a temperature in the range of 330 to 450⁰C followed by nitriding at a temperature in the range of 430⁰C to 480⁰C (page 2 of 5). The Examiner notes that the heat treatments disclosed by Asano et al. (JP ‘962) overlap the ranges of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed surface hardening processing from that disclosed by Asano et al. (JP ‘962) because Asano et al. (JP ‘962) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “manufacturing a metal ring laminate” and “in which a plurality of metal rings of maraging steel are laminated” in claim 1 and still regarding claim 3, Asano et al. (JP ‘962) discloses the belt made of maraging steel being used for the CVT, but does not specify the belt would be a laminate of metal rings. 
Serizawa et al. (‘437) teaches that the transmission belt in a steel belt-type CVT has a structure in which a number of elements are lined up without space between them and attached to metal ring laminate that is made of a plurality of thin-sheet metal rings laminated in a nested state [0005]. 
Therefore, it would be expected that the belt made of maraging steel being used for the CVT, as disclosed by Asano et al. (JP ‘962) would be structure in which a number of elements are lined up without space between them and attached to metal ring laminate that is made of a plurality of thin-sheet metal rings laminated in a nested state, as disclosed by Serizawa et al. (‘437) [0005].
In regard to claim 2, Asano et al. (JP ‘962) discloses wherein the treatment would include an aging treatment at 450⁰C to 490⁰C, which is within the range of the instant invention (page 2 of 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759